DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to the Applicant’s application filed on 15 April 2020. In view of Applicant’s claims, the election to one of the following inventions is deemed necessary. The restrictions cited are as stated below:

Election/Restriction

3.	Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Group I: Claims 1-14 are drawn to a method for authorization of a convertible instrument classified in CPC G06Q 20/40.

Group II: Claims 15-20 are drawn to a system for approving a transfer of resources to the third party classified in CPC G06Q 20/42.
	
4.	The inventions are distinct, each from the other because of the following reasons:

Inventions of Group I and Group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as 

In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention of Group I does not rely upon approving a transfer of resources to the third party.
	
The independent claims in each Group I and Group II recite limitations that are not found together in a common independent claim of the other group. It is, thus, evident that Applicant believes a distinct invention combination lies within each set of independent claims. Also, the dependent claims then append a multiple of distinct inventive concepts for which Applicant’s submission is evidence that Applicant believes each supports a distinct reason for invention. See M.P.E.P. § 806.05(d).

5.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different concepts, restriction for examination purposes as indicated is proper.

6.	Applicant is advised that the response to this requirement to be complete must include an election of one of the inventions of Group I or Group II to be examined even though the requirement may be traversed (37 C.F.R. § 1.143).


7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Conclusion

8.	A shortened statutory period for response to this action is set to expire two (2) months from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C § 133, M.P.E.P. § 710.02, § 710.02(b)).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H KANERVO whose telephone number is (571)272-9818. The examiner can normally be reached on M - F 10:00-6:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619